                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                             NO. 7:17-CR-150-FL(1)


UNITED STATES OF AMERICA,                       )
                                                )
      v.                                        ) ORDER SEALING PROPOSED
                                                )    SEALED DOCUMENT
DEONTRAY TREMELL BRYANT,                        )
                   Defendant.                   )


Before the Court for consideration is defendant Deontray Tremell Bryant’s Motion to Seal

Proposed Sealed Document, Docket Number 46. For good cause shown, the defendant’s Motion

is GRANTED.

      It is therefore ORDERED that Docket Number 46 shall be and is hereby sealed.

              SO ORDERED THIS 16th       day of August 2019.




                           The Honorable Louise W. Flanagan
                           United States District Judge
